DETAILED ACTION
This action is responsive to the application No. 16/659,936 filed on October 22, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 described in Figs. 1-3, and 8A in the reply filed on 02/03/2021 is acknowledged.  The Applicants indicated that claims 1-3, 5, 7, 10-17, and 19-20 read on the elected species.  Claims 4, 6, 8, 9, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.
25 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lillelund (US 2012/0321111).

Regarding Claim 1, Lillelund (see, e.g., Figs. 1-4), teaches a 5 10 15  method, comprising:
attaching a first side of a sensor 110/111 to a first side of a lid 112, the sensor 110/111 having a contact pad (see, e.g., par. 0030, pad on holder 111) disposed on a second side of the sensor 110/111 opposite the first side;
providing an interconnect 116 on the contact pad (see, e.g., pad on holder 111), wherein a first end of the interconnect 116 is attached to the contact pad, and wherein the interconnect 116 extends away from the contact pad;
attaching a control chip 105 to a first side of a substrate 104 and electrically connecting the control chip 105 to a landing pad 109 disposed at the first side of the substrate 104; and
affixing the lid 112 over the substrate 104, wherein the affixing forms an interior cavity 120 between the lid 112 and the substrate 104;
wherein:
after the affixing, the sensor 110/111 and the control chip 105 each extend into the interior cavity 120 and an air gap is provided between the sensor 110/111 and the control chip 105 (see, e.g., par. 0033), and
116 extends through the interior cavity 120, and a second end of the interconnect 116 makes electrical contact with the landing pad 109.  

Regarding Claim 2, Lillelund teaches all aspects of claim 1.  Lillelund (see, e.g., Figs. 1-4), teaches that after the affixing, the sensor 110/111 is at least partly laterally aligned over the control chip 105.

Regarding Claim 5, Lillelund teaches all aspects of claim 2.  Lillelund (see, e.g., Figs. 1-4), teaches that the lid 112 includes a side portion extending past the sensor 110/111 (see, e.g., left and right edges of lid 112); and wherein the affixing the lid 112 over the substrate 104 comprises affixing the side portion of the lid 112 to the substrate 104 (i.e., affixing edge portions of lid 112 to substrate 104 through sidewalls 106).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lillelund (US 2012/0321111) in view of Najafi (US 2015/0253169).

Regarding Claim 3, Lillelund teaches all aspects of claim 2.  Lillelund (see, e.g., Figs. 1-4), teaches providing the interconnect 116 (see, e.g., par. 0030).  Lillelund is silent with respect to the claim limitation that providing the interconnect comprises forming a wirebond interconnect with the first end of the interconnect as a ball end.  Najafi, on the other hand, teaches that wire bonding, including ball bonding, is used extensively throughout the semiconductor industry to assemble semiconductor packages and is generally deemed to be one of the most cost-effective and flexible techniques for connecting integrated circuits (ICs) to their packages, ICs to printed circuit boards (PCBs), or ICs to each other (see, e.g., par. 0027).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a wirebond interconnect having a ball end in Lillelund’s device, as taught by Najafi to provide a number of advantages, particularly in terms of manufacturability and cost.

Allowable Subject Matter
Claims 7, 10-17, 19, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/
Primary Examiner, Art Unit 2814